Citation Nr: 1336474	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-13 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.  


REPRESENTATION

Veteran represented by:	Andrew Rutz


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971. This case comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) St. Louis, Missouri Regional Office (RO).  The Board notes that the Veteran's claim was subsequently transferred to the Detroit, Michigan RO.

The Board further notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The entitlement to an initial rating in excess of 50 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The overall level of impairment caused by the symptoms of the Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity but not occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The claim for a higher rating for PTSD arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability. Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  The Veteran was also afforded a November 2009 VA examination. As shown by the discussion below, this examination was adequate for rating purposes because it was based on consideration of the Veteran's prior medical history and described his PTSD in sufficient detail to allow the Board to compare the evidence in the examination report to the other evidence of record and make a fully informed evaluation. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for a higher rating for PTSD may thus be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's PTSD is currently evaluated as 30 percent disabling, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, DC 9411.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). A GAF score in between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score between 61 and 70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning well and has some meaningful interpersonal relationships.  A score between 71 and 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

In this case, the evidence includes private medical records from February 2009 to June 2009, a November 2009 VA examination and lay statements and testimony from the Veteran, his wife and his daughter.  Private medical records from February 2009 to June 2009 document depressed mood, decreased energy level, sleep change, anxiety and worry, sexual difficulties, loneliness, restlessness, memory problems, indecisiveness, withdrawal and stress.  The Veteran was assessed a GAF score of 70 to 75 in February 2009 and remained at that level throughout subsequent therapy sessions.  Those scores indicate impairment ranging from mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning well and has some meaningful interpersonal relationships, to transient and expectable reactions to psychosocial stressors, and  no more than slight impairment in social, occupational, or school functioning.

In a March 2009 submission, the Veteran alleged that when he returned from Vietnam he regularly experienced nightmares, had difficulty falling asleep, slept only two to three hours per night, felt anxious and angry and had difficulty concentrating.  He also reported difficulty recalling "things I should remember," such as close family member names.  

A November 2009 VA examination noted that the Veteran's present symptoms included depression, emotional numbness and blunted affect.  The examiner observed that the Veteran's thinking was logical and coherent and that he was oriented to time, place and person, he had no suicidal or homicidal ideation and he bathed regularly and dressed adequately.  The examiner stated that the Veteran often overworked as a retail store manager to avoid dealing with his feelings about the war and to avoid engaging with his family.  The Veteran complained of sleep disturbances, nightmares and intrusive thoughts of explosions and rocket attacks he experienced in service.  He also reported that he does not like going to large stores or big open areas because he is afraid of crowds.  The examiner's impression was marked emotional numbness, recurrent depression, social dysfunction due to the divorce, problems with anger, social withdrawal and isolation and overworking as a dysfunctional way of coping with his Vietnam war experiences.  He assessed the Veteran's GAF score at 52, which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In a notice of disagreement dated January 2010, the Veteran stated that he believed that his PTSD had impaired his effectiveness at work and that he felt it had become harder and harder to perform his job.  He reported that he had no motivation and he often found himself daydreaming and moody.  When given instruction from superiors, he said he had difficulty understanding and implementing their instructions.  In a statement dated February 2011, the Veteran claimed that he experienced an increase in the severity of his symptoms since he was last rated.  A separate statement from the Veteran's daughter noted that the Veteran always worked on holidays and weekends and that the Veteran's son did not have a relationship with the Veteran.  

A hearing transcript dated July 2011 shows that the Veteran and his wife had previously divorced but later remarried again.  The Veteran's wife testified that they currently sleep in separate bedrooms because he frequently has nightmares, that they have an unhealthy intimate relationship, and that he sleeps only three to four hours per night.  She noted that the Veteran tends to socially isolate himself, often sitting in a chair by himself and not saying anything.  He avoids crowds because they can trigger panic attacks and he has occasionally left a restaurant or a store abruptly because he "couldn't cope."  She also described an incident when they had been arguing and the Veteran declared that he was "sick of it," which caused her to worry that he might hurt himself.  Additionally, the wife usually drives the car because the effects of his medication and his difficulty concentrating make it dangerous for the Veteran to do so.  She also reported he has memory problems-he often walks into a room but forgets why he did so, which causes him to become frustrated and "hyper about it."  The Veteran's daughter testified that she felt it was difficult to communicate with her father because of his moodiness.  The Veteran also stated that his relationship with his son is much worse than his daughter and that his son has "given up" on having a relationship with his father.  

Based on the above evidence, the Board finds that a 50 percent rating is warranted for the Veteran's PTSD throughout the time period.  The Veteran exhibits most of the symptoms contemplated by a 50 percent rating, including social impairment, difficulty in establishing effective work and social relationships, flattened affect, disturbances of motivation and mood, impaired memory, panic attacks, and difficulty understanding complex instructions.  The Veteran, his wife and his daughter are all competent to testify as to their observations of his symptoms. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran's wife reported that he is emotionally disconnected from the family.  He was previously divorced by his wife and, although they later remarried, they now sleep in separate beds, rarely communicate and have an unhealthy intimate relationship.  His son has "given up" on having a relationship with his father and his daughter reported that she finds it difficult to talk with her father.  The Veteran avoids being in crowded places because it can lead to panic attacks.  The wife does most of the driving for fear that it would be dangerous for the Veteran to drive, and his short-term memory is poor.  The Veteran reported low motivation at work and difficulty taking instructions from superiors.  Because the lay testimony of the Veteran, his wife and his daughter is consistent with the evidence of record, the Board finds it credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The medical evidence also supports a 50 percent rating.  Although private medical records show a GAF score of 70 to 75 which do not appear to indicate the assignment of a 50 percent evaluation, the November 2009 VA examiner's GAF score of 52 better reflects the Veteran's overall disability picture.  The symptoms reported by the Veteran at the November 2009 VA examination are similar to those reported at the July 2011 hearing.  Moreover, the VA examiner also noted that the Veteran had blunted affect, marked emotional numbness, recurrent depression, and social dysfunction.  A GAF score of 52 represents symptoms between moderate and serious.  38 C.F.R. § 4.130, DC 9411.  

The Board finds that a review of whether a 70 percent evaluation is for assignment is premature given the remand of that issue.  The Board notes that the current medical and lay evidence substantiates a 50 percent evaluation, but is unclear with regarding to whether a 70 percent evaluation and/or an extraschedular evaluation is merited.  The Board also notes that the Veteran's demeanor at the hearing, coupled with the testimony of his wife and daughter indicate that he has under-reported his symptoms in the past.  Accordingly, remand, as indicated below, is required for a new examination.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Board acknowledges that in a January 2010 notice of disagreement the Veteran expressed concern that his PTSD symptoms could affect his ability to do his job effectively.  However, the record shows that the Veteran has been able to maintain full employment-often working more than 40 hours per week as a retail store manager.  The Veteran has not, however, alleged that he is, or was at any time, unemployable on account of his service-connected PTSD.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected PTSD. 

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's PTSD most nearly approximate the criteria for a 50 percent rating. The benefit-of-the-doubt doctrine is therefore not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

A 50 percent initial rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Here, remand is required for another VA examination.

The Veteran's most recent VA examination for PTSD took place in November 2009; however, in a statement dated February 2011, the Veteran claimed that his symptoms related to PTSD had worsened.  If a veteran alleges worsening since the last examination, the claim must be remanded for a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, since the Veteran alleged his symptoms worsened at least one year after his most recent VA examination, he should be provided with another examination to determine whether his symptoms warrant a rating in excess of 50 percent.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his PTSD.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file.  All reasonable attempts should be made to obtain any identified records and to obtain any outstanding VA treatment.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued and documented in the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.   After completing #1 above, schedule the Veteran for a VA examination to determine the severity of his PTSD.  The claims file and Virtual VA file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.  

After a review of the evidence of record, the examiner should report the severity of all signs and symptoms of the service-connected PTSD, describe the impact of the disability on occupational and social functioning, and provide a GAF score.  The examiner must provide an opinion regarding whether the severity of the Veteran's PTSD has increased since he filed his claim in 2009, or whether the Veteran's reports of symptoms indicate that the disability has remained stable since that time. 

3.  	Review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.   After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated to determine whether a rating in excess of 50 percent is warranted.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


